Hoyt, J.
(dissenting) — I think the judgment in this case should be reversed, for the reason that the superior court of Island county had no jurisdiction of the subject matter of the action. The provision as to jurisdiction of the superior courts in the lien law itself is simply a declaration that litigation under said law is cognizable in courts of that grade instead of those of any other. It cannot be held that by such provision it was intended that such actions might be brought in any superior court of the state regardless of all other statutory provisions as to jurisdiction. It could never have been intended that the superior court of Walla Walla county could take jurisdiction in cases of this kind, when-all of the parties to, and the sub*347ject matter of, the suit were located in the county of Pierce. Such being the case, we must look to the general provisions of the statute to determine as to what court has jurisdiction in any particular case. Such actions, in my opinion, necessarily involve the right to the possession of, or title to, specific personal property, and under the express provision of § 158, Code Proc., must be commenced in the county in which the property, or some part thereof, is situated. And if not governed by said section they must be controlled by the rule which obtains as to the foreclosure of chattel mortgages, under which rule the action must likewise be commenced in the county where the property, or some part thereof, is situated.
I do not see how the construction of these statutes as to jurisdiction is in any way affected by the fact that, in order to retain the lien in the case of a chattel mortgage, the mortgagor must, upon the removal of the property from the county in which the mortgage is recorded, either enforce such mortgage by foreclosure or else have his mortgage again recorded in the county to which such property has been taken, while it is not necessary so to do in the case of liens under said statute. These provisions, to my mind, have no influence whatever upon the interpretation of the statute, which in terms provides that the action must be brought in the particular county in which the property is situated, regardless of any question as to where the notice of lien which is to be enforced is of record. The statute makes the location of the property the basis of jurisdiction, and not the place where evidence of the lien may be found.
There are other points raised in the brief of appellant; some of which, in my opinion, are well taken, but it is not necessary to discuss them here.
Stiles, J., concurs.